Name: Commission Regulation (EC) No 1431/98 of 3 July 1998 fixing, for June 1998, the specific agricultural conversion rate for the amount of the reimbursement of storage costs in the sugar sector
 Type: Regulation
 Subject Matter: beverages and sugar;  agricultural policy;  financial institutions and credit;  accounting
 Date Published: nan

 EN Official Journal of the European Communities4. 7. 98 L 190/23 COMMISSION REGULATION (EC) No 1431/98 of 3 July 1998 fixing, for June 1998, the specific agricultural conversion rate for the amount of the reimbursement of storage costs in the sugar sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organisation of the markets in the sugar sector (1), as last amended by Regula- tion (EC) No 1599/96 (2), Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu- lation (EC) No 150/95 (4), Having regard to Commission Regulation (EEC) No 1713/93 of 30 June 1993 establishing special detailed rules for applying the agricultural conversion rate in the sugar sector (5), as last amended by Regulation (EC) No 59/97 (6), and in particular Article 1(3) thereof, Whereas Article 1(2) of Regulation (EEC) No 1713/93 provides that the amount of the reimbursement of storage costs referred to in Article 8 of Regulation (EEC) No 1785/81 is to be converted into national currency using a specific agricultural conversion rate equal to the average, calculated pro rata temporis, of the agricultural conver- sion rates applicable during the month of storage; whereas that specific rate must be fixed each month for the previous month; Whereas application of these provisions will lead to the fixing, for June 1998, of the specific agricultural conver- sion rate for the amount of the reimbursement of storage costs in the various national currencies as indicated in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The specific agricultural conversion rate to be used to convert the amount of the reimbursement of storage costs referred to in Article 8 of Regulation (EEC) No 1785/81 into each of the national currencies for June 1998 shall be as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 4 July 1998. It shall apply with effect from 1 June 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 July 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 177, 1. 7. 1981, p. 4. (2) OJ L 206, 16. 8. 1996, p. 43. (3) OJ L 387, 31. 12. 1992, p. 1. (4) OJ L 22, 31. 1. 1995, p. 1. (5) OJ L 159, 1. 7. 1993, p. 94. (6) OJ L 14, 17. 1. 1997, p. 25. EN Official Journal of the European Communities 4. 7. 98L 190/24 ANNEX to the Commission Regulation of 3 July 1998 fixing, for May 1998, the specific agricultural conversion rate for the amount of the reimbursement of storage costs in the sugar sector Agricultural conversion rates ECU 1 = 40,9321 Belgian and Luxembourg francs 7,56225 Danish kroner 1,98391 German marks 349,703 Greek drachmas 168,336 Spanish pesetas 6,68769 French francs 0,796521 Irish pound 1 973,93 Italian lire 2,23593 Dutch guilders 13,9576 Austrian schillings 203,183 Portuguese escudos 6,02811 Finnish marks 8,79309 Swedish kroner 0,677353 Pound sterling